Citation Nr: 0122926	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial evaluation for tinnitus, 
currently rated as 10 percent disabling.

2. Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

3. Entitlement to a higher initial evaluation for 
acrocyanosis of the hands and feet, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1951.  This matter is before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted service connection 
for tinnitus and assigned a 10 percent disability evaluation; 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation; and granted service 
connection for acrocyanosis of the hands and feet, and 
assigned a 10 percent evaluation.  The veteran has perfected 
his appeal regarding the rating assigned to each of these 
disabilities.  A hearing was held before the undersigned at 
the RO in April 2001. 

The Board notes that as the issues on appeal involve the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period of this appeal, the veteran has 
manifest constant and recurrent tinnitus, which is not 
productive of frequent hospitalization or marked interference 
with employment.

3.  During the period of this appeal, the veteran has 
manifest Level I hearing in the right ear and Level II 
hearing in the left ear.

4.  During the period of this appeal, the veteran has 
manifest characteristic attacks of acrocyanosis, occurring 
approximately 5 to 6 times a week, but not daily.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.87, Diagnostic Code 6260 (2000).

2.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2000).

3.  The criteria for entitlement to an initial evaluation of 
20 percent, and no more, for acrocyanosis of the hands and 
feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4-14, 4.7, 4.104, Diagnostic Code 7117 and 
Note (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This liberalizing law and the implementing 
regulations is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
changes eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO has met its duty to assist the veteran in the 
development of these claims under the VCAA.  By virtue of the 
Statement of the Case (SOC) issued during the pendency of the 
appeal, as well as the actual rating decision, the veteran 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claims.  Moreover, the 
veteran was also informed at the personal hearing held before 
the undersigned during the pendency of this appeal that he 
needed to tell VA where he had received treatment for his 
service-connected disabilities so that records could be 
requested.  The RO did make all reasonable efforts to obtain 
all identified medical records and the veteran was informed 
of the results.  The Board notes that during the hearing held 
on April 27, 2001, the veteran indicated that he had been 
examined the previous week by two private physicians for the 
purpose of obtaining an independent evaluation as to his 
acrocyanosis disorder.  He was expecting to receive the 
results of this evaluation within the week following the 
April 27th hearing.  See Hearing Transcript, pg. 13.  
Therefore, the veteran was provided an additional 60 days in 
which to submit these medical records if he chose to.  See 
Hearing Transcript, pg. 16.  The Board notes that additional 
medical records were received with appropriate waiver, in May 
2001.  However, this additional evidence consisted of 
laboratory findings and is not relevant to any of the issues 
on appeal.  With regard to the missing report of the private 
medical evaluation of the acrocyanosis disorder allegedly 
performed in April 2001, the Board finds, in the instant 
case, that these records are not necessary as the criteria 
for a higher rating for acrocyanosis (Reynold's syndrome) is 
dependent not on the severity of symptoms, but rather the 
frequency of symptoms.  The Board finds, in this case, that 
the veteran's credible testimony presented during the April 
2001 hearing in conjunction with the other evidence of record 
is clearly the most probative and certainly sufficient to 
proceed without the necessity of obtaining additional medical 
records or another VA examination and causing needless delay 
in the consideration of this issue.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The discussions in the rating 
decision, SOC, and letters sent to the veteran informed him 
of the information and evidence needed to substantiate these 
claims, and complied with VA's notification requirements.  
With regard to the duty to assist, the veteran has been 
afforded thorough VA examinations in May 2000.  The veteran 
has submitted written statements and testimony in April 2001 
as to the severity and frequency of his symptoms.  With 
regard to the tinnitus, it is noted that the veteran is 
currently awarded the highest schedular rating available for 
that disability and has testified that it does not interfere 
with his employment.  With regard to the claim for a higher 
rating for the bilateral hearing loss, the Board notes that 
the veteran has alleged an increase in severity since the May 
2000 examination.  However, the veteran has submitted an 
April 2001 report of private audiological evaluation which 
may be used for VA purposes as it meets the regulatory 
criteria of 38 C.F.R. § 4.85.  Thus, there is no need to 
remand for additional VA examination.  Furthermore, there is 
no indication that there are any pertinent VA or private 
treatment records which the RO has not obtained.  Thus, the 
Board finds that the duty to assist is also satisfied. 

II.  Entitlement to higher initial ratings for tinnitus, 
hearing loss, and acrocyanosis

The veteran has contended in written statements and testimony 
presented in April 2001 that the impact of his tinnitus and 
hearing impairment on his daily life is greater than 
indicated by the respective 10 percent and noncompensable 
ratings currently assigned.  He has further contended that 
the frequency of his episodes of acrocyanosis warrants an 
initial disability evaluation in excess of the currently 
assigned 10 percent rating.

In this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, in claims concerning higher initial 
evaluations it is the whole period of the claim that is for 
consideration.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999) (concerning the application of "staged" ratings in 
certain cases in which a claim for a higher evaluation stems 
from an initial grant of service connection for the 
disability at issue).  Finally, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

Tinnitus

The RO has assigned a 10 percent rating to the veteran's 
service-connected tinnitus under the criteria of Diagnostic 
Code 6260, effective since the date of the veteran's claim in 
October 1999.

Under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000), a maximum evaluation of 10 percent is warranted in 
cases of recurrent tinnitus.  This code section also provides 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100 (hearing loss), 
6200 (chronic suppurative otitis media, mastoiditis, or 
cholesteatoma), 6204 (peripheral vestibular disorders), or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

As noted above, the veteran submitted a claim seeking service 
connection for tinnitus in October 1999.  He reported a 
history of tinnitus in the left ear during a VA audiological 
examination in April 1999.  During a special VA examination 
of the ears in May 2000, the veteran complained of tinnitus 
in both ears, worse on the left.  The examiner noted that the 
veteran had a significant history of noise exposure and also 
acoustic trauma with his military experience.  During the VA 
audiological evaluation also conducted in May 2000, the 
veteran reported a constant buzzing tinnitus, mainly in his 
left ear, that had been present for years.




During his hearing conducted before the undersigned in April 
2001, the veteran complained of constant tinnitus described 
as the sound of rushing water.  However, the veteran also 
testified that the tinnitus had not interfered with the 
performance of his job as a building material supplier and 
exporter.

Initially, the Board notes that the disability is already 
rated as 10 percent disabling.  Under the current rating 
criteria recurrent tinnitus warrants a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  Because the 
maximum percentage rating allowable has already been assigned 
under the provisions of Diagnostic Code 6260, entitlement to 
a higher initial rating on a schedular basis is not available 
for any period of the claim.

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered for the 
veteran's tinnitus.  AB v. Brown, 6 Vet. App. 35 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in 
this case, the evidence does not show that the veteran's 
tinnitus presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of a rating in excess of 10 percent under 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran's complaints of having 
constant tinnitus are noted, evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or marked interference with employment, has 
not been demonstrated.  There is no indication in the record 
that the veteran was ever hospitalized due to his tinnitus or 
that the veteran's tinnitus caused marked interference with 
employment.  An increased rating on an extraschedular basis, 
therefore, is not warranted.

The Board has also considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).

Bilateral hearing loss

In addition to the laws and regulations generally applicable 
to rating claims, there are special provisions in the VA 
Schedule of Ratings for the evaluation of hearing impairment.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of these provisions of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Schedule provides tables for rating purposes.  Table VI 
is to be used to assign a Roman numeral designation (I 
through XI) for an individual's hearing impairment in each 
ear, as established by a state-licensed audiologist including 
a controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2000).  
Table VII is then used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is to be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2000).  

There are also some special rules to be followed under 
certain circumstances.  When the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2000).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist 



will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher.  38 C.F.R. § 4.86(b) (2000).

In this case, the claims folder contains records of several 
audiological evaluations conducted during the pendency of 
this appeal.  None of these records, however, supports a 
finding that the hearing loss warrants a compensable 
evaluation under any pertinent criteria.  In assigning the 
noncompensable evaluation for the veteran's hearing loss, the 
RO considered the veteran's pertinent history, as reflected 
in service medical records and previous reports of VA 
audiological evaluation as well as a report of recent VA 
examination in May 2000.  In addition, the veteran submitted 
a private audiological report at his personal hearing before 
the undersigned in April 2001, with appropriate waver, which 
the Board will also consider.

The May 2000 report of audiological testing revealed pure 
tone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20dB
25dB.
35dB.
80dB.
LEFT
30dB.
55dB.
75dB.
85dB.

The average pure tone threshold was 40 decibels for the right 
ear and 61 for the left.  Speech recognition was 96% in the 
right ear and 94% in the left ear.  The diagnosis was mild to 
severe sensorineural hearing loss bilaterally.  

As noted above, the veteran recently submitted records from a 
private audiological evaluation conducted in April 2001.  
These records show that the tests were performed by a state 
licensed audiologist and included both a controlled speech 


discrimination test and a puretone audiometry test as 
required by 38 C.F.R. § 4.85 in order to be considered for VA 
compensation purposes.  

The April 2001 report of audiological testing revealed pure 
tone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20dB
30dB.
55dB.
75dB.
LEFT
20dB.
50dB.
70dB.
85dB.

The average pure tone threshold was 45 decibels for the right 
ear and 56 for the left.  Speech recognition was 96% in the 
right ear and 84% in the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to either the May 2000 VA examination or the April 2001 
private audiological examination results, yields a numerical 
designation of I for the right ear (between 0 and 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  With regard to the left 
ear, likewise applying the rating criteria to the results 
from both examinations, yields a numerical designation of II 
for the left ear (between 58 to 65 average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination; or an average puretone decibel hearing loss 
between 50 and 57, with between 84 and 90 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 0 percent or noncompensable, under Diagnostic 
Code 6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a non compensable evaluation under 
Diagnostic Code 6100 from the date of claim.  Furthermore, 
although the evidence shows that the veteran's hearing acuity 
has worsened since the May 2000 examination, it still does 
not meet the level of 


impairment required for assignment of a compensable rating.  
Thus, assignment of "staged" ratings would not be 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss.

The Board has considered the application of 38 C.F.R. § 4.86 
(2000), however, the veteran's hearing loss does not met the 
criteria for this chart.

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability does cause him difficulty in understanding 
speech on a daily basis.  However, the objective medical 
evidence and clinical findings do not support a higher 
initial rating.  It is not shown, by competent medical 
evidence, that an initial compensable rating his service-
connected hearing loss is warranted.  The Board recognizes 
the veteran's sincere belief in the merits of his claim; 
however, his contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

In reaching the decision this date, the Board finds, as did 
the RO, that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards."  
See 38 C.F.R. § 3.321(b)(1).  There is no objective evidence 
indicating that the veteran's bilateral hearing loss has 
markedly interfered with his earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization.  The Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).

Acrocyanosis

The RO has assigned a 10 percent rating to the veteran's 
acrocyanosis (also known as "Reynold's syndrome") 
disability under the criteria of Diagnostic Code 7117, 
Reynold's syndrome.  A 10 percent rating is to be assigned 
when acrocyanosis is manifest by characteristic attacks 
occurring one to three times a week.  A 20 percent rating is 
for application when there are characteristic attacks 
occurring four to six times a week.  A 40 percent rating 
would be assigned where there are characteristic attacks 
occurring at least daily.  A 100 percent rating would be 
assigned where there were two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (2000).

"Characteristic attacks" for purposes of evaluating this 
disorder, are defined in the Schedule of Ratings as 
consisting of sequential color changes of the digits of one 
or more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  Furthermore, the assigned evaluation 
is for the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are also 
involved.  See 38 C.F.R. § 4.104, Diagnostic Code 7117 
(2000).

The Board notes that the record clearly shows that the 
veteran experiences pain, color changes, and sometimes 
numbness in both hands and both feet when exposed to cold.  
Thus, the determinative question is how frequently does the 
veteran experience these characteristic attacks.  


In this respect, the Court has held that while a lay person 
is not competent to offer evidence as to medical diagnosis or 
etiology, a lay person can certainly provide an eyewitness 
account of a veteran's visible symptoms.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Thus, the veteran's own statements 
as to symptoms of pain, changes in color, etc. are probative, 
and if deemed credible, must be considered.  

When the VA examined the veteran for this disorder in May 
2000, he reported that he continued to experience symptoms 
whenever he was in a cold environment or picked up a cold 
object with his hands.  He stated that he noticed 
"occasional" discoloration, depending upon temperature.  

When questioned as to the frequency of his symptoms, during 
the personal hearing conducted in April 2001, the veteran 
stated that although the severity of his attacks were not as 
severe as when he had lived in a colder climate, he still 
experienced attacks 4 or 5 times a week.  See hearing 
transcript, pg. 14.  Upon further questioning, the veteran 
explained that "it's not an everyday thing but it does occur 
several times, several times in a week ... so it happens 
literally maybe almost every day of the week..."  Hearing 
transcript, pg. 15.  Based upon the undersigned's own 
observations during the hearing and review of the available 
evidence of record, the Board finds the veteran's testimony 
to be credible.

Thus, the Board finds a 20 percent rating is warranted for 
the veteran's acrocyanosis of the hands and feet under the 
criteria of Diagnostic Code 7117, as the evidence does show 
that the frequency of the veteran's attacks is more analogous 
to the criteria for a 20 percent rating (4 to 6 times a week) 
than for a 10 percent rating (1 to 3 times a week).  However, 
a higher (40 percent) rating is not warranted as there is no 
evidence that the veteran experiences attacks on a daily 
basis.  The Board further finds that, giving the veteran the 
benefit of all reasonable doubt, the 20 percent rating should 
be applied for the entire appeal period; thus the assignment 
of staged ratings is not necessary.  See Fenderson.



ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial 20 percent evaluation, and no more, for 
acrocyanosis of the hands and feet for the period of his 
appeal is granted, subject to the law and regulations 
applicable to the payment of monetary awards.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



